Case: 21-40018     Document: 00516335777          Page: 1    Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 27, 2022
                                   No. 21-40018
                                                                   Lyle W. Cayce
                                                                        Clerk

   Mark Cliff Schwarzer,

                                                            Plaintiff—Appellant,

                                       versus

   Luis Hernandez, Captain, Texas Department of
   Criminal Justice, Stevenson Unit; Evelyn Castro,
   Warden, Stevenson Unit; Melinda Kurtz, Kitchen
   Captain, Stevenson Unit; M. Blalock, Program
   Supervisor; Chesley Williams, Correctional Officer,
   Stevenson Unit,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 6:19-CV-00016


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40018      Document: 00516335777         Page: 2     Date Filed: 05/27/2022




          Mark Cliff Schwarzer appeals the district court’s dismissal without
   prejudice of his 42 U.S.C. § 1983 complaint for failure to serve process and
   the denial of his motion for leave to supplement the complaint. This court
   has considered this appeal on the basis of the brief, record, and applicable law
   in this matter. Having done so, the order of the district court is
   AFFIRMED.